Long, J.
This is a petition for a writ of assistance. The lands in question were returned delinquent for the taxes of 1892, sold, and bid in by the State. In January, 1897, the petitioner purchased the State bid, and now asks, by his petition, to be put in possession of the lands. The answer sets out, among other things, that, at the time the petitioner purchased the State bid, he was the deputy cpunty treasurer of Clare county (being the county *237wherein said lands are situate), and that his purchase of the same was void by reason thereof. It is conceded that the petitioner was deputy county treasurer at that time. The court below granted the writ as prayed, and from such order the respondent appeals.
We think the court below was in error. The county treasurer and his deputies have certain duties to perform for and in behalf of the public, which preclude them from becoming purchasers of such State bids. ' The records of sales are kept in the treasurer’s office. Certainly neither the treasurer nor his deputies can become purchasers at the annual sales, for they are to make the sales to one who will take the least land and pay the tax. When the land is bid in to the State, and no one takes the State bid before the next annual sale, it is then the duty of the treasurer to offer the land to the highest bidder. Act No. 206, Pub. Acts 1893, § 79. It is also the duty of the county treasurer to keep an account of all lands sold from the list bid in by the State, and of all lands on which the taxes have been paid. Id. § 88. It is also his further duty to furnish tax histories and lists of State tax lands on application of any one who may desire them. Act No. 161, Pub. Acts 1895, as amended by Act No- 21, Pub. Acts 1897. The duty of the county treasurer is plainly marked out by the statute. He must make the sales of these lands, and he is obliged to keep a record of their condition, and lists, for the information of the public. The county treasurer and his deputies, then, are always in a position to know the situation and condition of every piece of land in the .county which has been returned delinquent for taxes, and may at any moment give wrong information in reference thereto. If one seeks to purchase a State bid, the county treasurer or his deputy may step in ahead and make the purchase. • Here the deputy treasurer made the purchase soon after he became deputy. The lands were in a list kept in the treasurer’s office, and presumably he derived his information as to the situation and condition of the land by looking over the list. At *238least, the opportunity was open for him to do so. As illustrated by counsel:
“If a person desires to learn from the treasurer the amount required to buy a certain piece of land that is valuable and particularly desirable, the treasurer has it in his power to inform such inquirer that such parcel is applied for, and immediately apply for it himself, or have some trusted friend do so; thereby defeating the intention of the applicant for what he thinks will inure to his benefit.”
It was expressly held in Clute v. Barron, 2 Mich. 192, that a county treasurer cannot become a purchaser at the annual tax sales; and in Hall v. Collins, 117 Mich. 617 (76 N. W. 72), it was held that the county treasurer cannot act for the purchaser. We think it must be held that neither a county treasurer nor his deputy can purchase lands from the State under such circumstances.
The decree below must be reversed, and a decree entered here setting aside the order made below; and the respondent' having filed an answer in the nature of a cross-bill, asking that the petitioner’s deed be canceled and held for naught, the relief asked here must be granted, with costs.
The other Justices concurred.